Exhibit 10.3

REGIONAL MANAGEMENT CORP.

2011 STOCK INCENTIVE PLAN

CASH-SETTLED PERFORMANCE SHARE AWARD AGREEMENT

THIS CASH-SETTLED PERFORMANCE-BASED AWARD AGREEMENT FOR CASH-SETTLED PERFORMANCE
SHARES (the “Agreement”) is made effective as of the date set forth on the
signature page hereto (hereinafter called the “Date of Grant”), between Regional
Management Corp., a Delaware corporation (hereinafter called the “Company”), and
the individual set forth on the signature page hereto (hereinafter called the
“Participant”), pursuant to the Regional Management Corp. 2011 Stock Incentive
Plan, as it may be amended and/or restated (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Agreement.

1. Grant of Award.

The Company hereby grants to the Participant a Performance-Based Award in the
form of an Award of Performance Shares (the “Award”), which represents a
contingent right to receive a cash payment based on the value of the Award. The
Participant shall not be deemed to be the holder of any shares of the Company’s
common stock related to the Award and shall not have any rights to dividends,
voting rights or other rights of a stockholder with respect to the Performance
Shares. The Award is subject to the terms and conditions of the Plan and this
Agreement, including the provisions set forth on the signature page hereto and
Schedule A, which is attached hereto and expressly made a part of this
Agreement.

2. Definitions.

Whenever the following terms are used in this Agreement, they shall have the
meanings set forth below.

(a) Cause. “Cause” shall mean “Cause” as defined in any employment, severance,
or similar agreement then in effect between the Participant and any of the
Company or its Affiliates, or if no such agreement containing a definition of
“Cause” is then in effect or if such term is not defined therein, “Cause” shall
mean (i) Participant’s engagement in misconduct which is materially injurious to
the Company or its Affiliates, (ii) Participant’s continued failure to
substantially perform his duties to the Company, (iii) Participant’s repeated
dishonesty in the performance of his duties to the Company, (iv) Participant’s
commission of an act or acts constituting any (x) fraud against, or
misappropriation or embezzlement from, the Company or any of its Affiliates,
(y) crime involving moral turpitude, or (z) offense that could result in a jail
sentence of at least one year or (v) Participant’s material breach of any
confidentiality, non-solicitation or non-competition covenant entered into
between the Participant and the Company. The determination of the existence of
Cause shall be made by the Committee in good faith, which determination shall be
conclusive for purposes of this Agreement.

(b) Good Reason. “Good Reason” shall mean (i) with respect to Employees or
Consultants, “Good Reason” or such similar concept as defined in any employment,
severance, or similar agreement then in effect between the Participant and any
of the Company or its Affiliates, or, if no such agreement containing a
definition of “Good Reason” is then in effect or



--------------------------------------------------------------------------------

if such term is not defined therein, “Good Reason” shall mean without the
Participant’s consent, a change caused by the Company in the Participant’s
duties and responsibilities which is materially inconsistent with the
Participant’s position at the applicable entity that is a member of the Company
Group, or a material reduction in the Participant’s annual base salary
(excluding any reduction in the Participant’s salary that is part of a plan to
reduce salaries of comparably situated employees of any entity that is a member
of the Company Group generally); and (ii) with respect to Directors, the
Participant’s ceasing to serve as a Director, or, if the Company is not the
surviving Company in a Change in Control event, a member of the board of
directors of the surviving entity, in either case, due to the Participant’s
failure to be nominated to serve as a director of such entity or the
Participant’s failure to be elected to serve as a director of such entity, but
not due to the Participant’s decision not to continue service on the Board of
Directors of the Company or the board of directors of the surviving entity, as
the case may be; provided that, in any case, notwithstanding anything to the
contrary in the foregoing subparts (i) or (ii), the Participant shall only have
“Good Reason” to terminate Employment following the applicable entity’s failure
to remedy the act which is alleged to constitute “Good Reason” within thirty
(30) days following such entity’s receipt of written notice from the Participant
specifying such act, so long as such notice is provided within sixty (60) days
after such event has first occurred. The determination of the existence of Good
Reason shall be made by the Committee in good faith, which determination shall
be conclusive for purposes of this Agreement.

(c) Qualifying Termination. “Qualifying Termination” shall mean the termination
of Employment (i) as a result of the Participant’s death, Disability, or
Retirement, (ii) by the Company and its Affiliates without Cause, or (iii) by
the Participant with Good Reason.

(d) Retirement. “Retirement” shall mean the termination of Employment by the
Participant on or after (i) the Participant’s attainment of age 65, or (ii) the
Participant’s attainment of age 55 and completion of ten (10) years of service.
For this purpose, the Participant shall be credited with a year of service for
each consecutive twelve-month period he is Employed during his period of
Employment with the Company. Employment shall not be deemed to be terminated or
interrupted by a leave of absence, sick leave or vacation granted to the
Participant by the Company.

3. Vesting; Forfeiture.

(a) The cash payment that may be earned and vested during the Performance Period
pursuant to the Performance Shares awarded under this Agreement will be
determined by the Committee following the end of the Performance Period based on
attainment of the Performance Goals and the value of the Award, as set forth on
the signature page hereto and as provided in Schedule A; provided, however, that
(except as otherwise provided in Section 3), the Award shall not vest, in whole
or in part, and the Participant shall not be entitled to receive a cash payment,
unless the Participant remains Employed from the Date of Grant until the Vesting
Date (as defined on the signature page hereto). The Committee has authority to
determine whether and to what degree the Award shall be deemed earned and
vested.

(b) If the Participant’s Employment with the Company is terminated during the
Performance Period for any reason other than a Qualifying Termination (including
but not limited to a termination for Cause), the Award shall immediately
terminate and the Participant shall have no rights with respect to the Award or
to receive any amounts with respect thereto.

 

2



--------------------------------------------------------------------------------

(c) Notwithstanding Sections 3(a) and (b) herein, if the Participant’s
Employment with the Company is terminated during the Performance Period due to a
Qualifying Termination, then a pro-rata portion of the Award, determined as of
the date of the Qualifying Termination in accordance with the provisions of this
Agreement and Schedule A, shall be eligible to be earned and vested based on
attainment of the Performance Goals during the Performance Period as specified
in this Agreement and in Schedule A as if the Participant’s Employment had not
terminated.

(d) Notwithstanding Sections 3(a) and (b) herein, in the event a Change in
Control occurs during the Performance Period, the Award shall be deemed earned
and vested as follows:

(i) To the extent that the successor or surviving company in the Change in
Control event does not assume or substitute for the Award (or in which the
Company is the ultimate parent corporation and does not continue the Award) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Committee) as Awards outstanding under the Plan
immediately prior to the Change in Control event, the Award shall be deemed
earned and vested as if the Target Performance Goal for the Performance Period
had been met as of the date of the Change of Control.

(ii) Further, in the event that the Award is substituted, assumed or continued
as provided in Section 3(d)(i) herein, the Award will nonetheless become earned
and vested if the Participant’s Employment is terminated by the Company and its
Affiliates without Cause or by the Participant with Good Reason during the six
month period following the effective date of the Change in Control. In such
event, the Award shall be deemed earned and vested as if the Target Performance
Goal for the Performance Period had been met as of the date of termination.

4. Settlement of the Award. The settlement of the Award, if earned and vested,
shall be made in cash unless the Committee determines otherwise. A cash payment
shall be made to the Participant (or his beneficiary) only in the event, and to
the extent, that the Award has vested and been earned as provided in Section 3
and Schedule A. The amount payable pursuant to the Award shall, upon vesting of
the Award, be distributed to the Participant (or his beneficiary) within 70 days
following the Vesting Date. Notwithstanding the foregoing, the following
provisions shall apply: (a) any amounts payable as a result of a Change in
Control as provided in Section 3(d)(i) shall be paid within 70 days following
the date of the Change in Control; and (b) any amounts payable due to
termination of Employment following a Change in Control as provided in
Section 3(d)(ii) shall be paid within 70 days following the date of termination
of Employment. If the 70-day period described herein begins in one calendar year
and ends in another, the Participant (or his beneficiary) shall not have the
right to designate the calendar year of the payment (except as otherwise
provided below with respect to a delay in payments if the Participant is a
“specified employee”). Further, if calculation of the amount of the payment is
not administratively practicable due to events beyond the control of the

 

3



--------------------------------------------------------------------------------

Participant (or his beneficiary), the payment will be treated as made within the
applicable 70-day time period specified herein if the payment is made during the
first taxable year of the Participant in which the calculation of the amount of
the payment is administratively practicable or otherwise in accordance with Code
Section 409A. Notwithstanding the foregoing, if the Participant is or may be a
“specified employee” (as defined under Code Section 409A), and the distribution
is considered deferred compensation under Code Section 409A, then such
distribution if made due to separation from service shall be subject to delay as
provided in Section 19 of the Plan (or any successor provision thereto).

5. No Right to Continued Employment; No Right to Further Awards.

The granting of the Award evidenced hereby and this Agreement shall impose no
obligation on the Company or any Affiliate to continue the Employment of the
Participant and shall not lessen or affect the Company’s or its Affiliates’
right to terminate the Employment of such Participant. Except as otherwise
provided in the Plan or this Agreement, all rights of the Participant with
respect to the unvested portion of the Award shall terminate upon the
Participant’s termination of Employment. The grant of the Award does not create
any obligation to grant further awards.

6. Transferability.

The Award may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Award to heirs or legatees of the Participant shall be effective to bind the
Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.

7. Withholding; Tax Consequences.

(a) The Participant may be required to pay to the Company or any Affiliate, and
the Company shall have the right and is hereby authorized to withhold (including
from payroll or any other amounts payable to the Participant), any applicable
withholding taxes in respect of the Award, its vesting or any payment or
transfer under or with respect to the Award and to take such other action as may
be necessary in the opinion of the Committee to satisfy all obligations for the
payment of such withholding taxes; provided, however, that no amounts shall be
withheld in excess of the Company’s statutory minimum withholding liability. The
Participant further agrees to make adequate provision for any sums required to
satisfy all applicable federal, state, local and foreign tax withholding
obligations of the Company which may arise in connection with the Award.

(b) The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited

 

4



--------------------------------------------------------------------------------

to income tax consequences) with respect to the transactions contemplated by
this Agreement, and the Participant is in no manner relying on the Company or
its representatives for an assessment of such tax consequences. The Participant
acknowledges that there may be adverse tax consequences upon the grant or
settlement of the Award and that he or she has been advised that he or she
should consult with his or her own attorney, accountant and/or tax advisor
regarding the decision to enter into this Agreement and the consequences
thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.

8. Notices.

Any notice necessary under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive office of the Company and to
the Participant at the address appearing in the personnel records of the Company
for the Participant or to either party at such other address as either party
hereto may hereafter designate in writing to the other. Any such notice shall be
deemed effective upon receipt thereof by the addressee.

9. Choice of Law.

This Agreement shall be governed by and construed in accordance with the laws of
the state of Delaware without regard to conflicts of laws, and in accordance
with applicable federal laws of the United States.

10. Award Subject to Plan.

By entering into this Agreement, the Participant agrees and acknowledges that
the Participant has received and read a copy of the Plan and Plan prospectus.
The Participant acknowledges and agrees that the Award is subject to the Plan.
The terms and provisions of the Plan, as they may be amended from time to time,
are hereby incorporated herein by reference. In the event of a conflict between
any express term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Agreement will govern and
prevail, unless the Committee determines otherwise. Unless otherwise defined
herein, capitalized terms in this Agreement shall have the same definitions as
set forth in the Plan.

11. Signature in Counterparts.

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

5



--------------------------------------------------------------------------------

12. Amendment; Waiver; Superseding Effect.

This Agreement may be modified or amended as provided in the Plan. The waiver by
the Company of a breach of any provision of this Agreement by the Participant
shall not operate or be construed as a waiver of any subsequent breach by the
Participant. The Agreement supersedes any statements, representations or
agreements of the Company with respect to the grant of the Award or any related
rights, and the Participant hereby waives any rights or claims related to any
such statements, representations or agreements.

13. Recoupment and Forfeiture.

As a condition to receiving this Award, the Participant agrees that he shall
abide by all provisions of any equity retention policy, compensation recovery
policy, stock ownership guidelines and/or other similar policies maintained by
the Company, each as in effect from time to time and to the extent applicable to
Participant from time to time. In addition, the Participant shall be subject to
such compensation recovery, recoupment, forfeiture or other similar provisions
as may apply at any time to the Participant under applicable laws, rules or
regulations.

[Signature Page to Follow]

 

6



--------------------------------------------------------------------------------

SIGNATURE PAGE TO CASH-SETTLED PERFORMANCE SHARE

AWARD AGREEMENT

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the Date of Grant specified below.

 

Date of Grant:   Performance Period:     The value of each Performance Share
subject to the Award that may be earned shall be determined based on the
attainment of the performance goals specified in Schedule A, as determined by
the Committee following the end of the Performance Period; provided, however,
that except as provided herein, no Performance Shares shall vest and no amounts
shall be payable to the Participant unless the Participant is continuously
employed by the Company from the Date of Grant until the Vesting Date and the
provisions of Section 1 of Schedule A are met. Vesting Date:  
Number of Performance Shares:   The number of Performance Shares is
                    . Notwithstanding the foregoing, in the event that the
Participant’s Employment with the Company is terminated due to a Qualifying
Termination, then a pro-rata portion of the Performance Shares may be earned and
vested in accordance with this Agreement and Schedule A. The pro-rata portion
that may be earned and vested shall be determined by multiplying the total
number of the Performance Shares by a fraction, the numerator of which is the
number of calendar days from the first day of the Performance Period through the
date of the Qualifying Termination, and the denominator of which is the total
number of calendar days in the Performance Period. Following a Qualifying
Termination, the use of the term “Performance Shares” shall mean the pro-rata
portion of the Performance Shares as determined pursuant to the immediately
preceding sentence.

 

7



--------------------------------------------------------------------------------

Value of Each Performance Share:   The target value per Performance Share for
the Performance Period is                      (the “Target Value”).   The value
of each Performance Share shall be equal to     % of the Target Value based on
attainment of the Threshold Performance Goal for the Performance Period, subject
to continued Employment as provided herein except in the case of a Qualifying
Termination.   The value of each Performance Share shall be equal to     % of
the Target Value based on attainment of the Target Performance Goal for the
Performance Period, subject to continued Employment as provided herein except in
the case of a Qualifying Termination.   The value of each Performance Share
shall be equal to     % of the Target Value based on attainment of the Maximum
Performance Goal for the Performance Period, subject to continued Employment as
provided herein except in the case of a Qualifying Termination.   Participant:  
 

 

  Printed Name:  

 

  Regional Management Corp.   By:  

 

  Its:  

 

  Printed Name:  

 

 

8



--------------------------------------------------------------------------------

Schedule A

REGIONAL MANAGEMENT CORP.

2011 STOCK INCENTIVE PLAN

CASH-SETTLED PERFORMANCE SHARE AWARD AGREEMENT

Schedule A sets forth the performance goals for the Cash-Settled Performance
Share Award (the “Award”) under the Regional Management Corp. 2011 Stock
Incentive Plan, as it may be amended and/or restated (the “Plan”), evidenced by
the Cash-Settled Performance Share Award Agreement (the “Agreement”) to which it
is attached. Capitalized terms not expressly defined in this Schedule A but
defined in the Plan or the Agreement shall have the same definitions as in the
Plan and/or the Agreement, as applicable.

1. Target Value of Performance Shares: The target value per Performance Share
for the Performance Period is                      (the “Target Value”). The
actual value of the Award is subject to performance requirements as follows:

(a) Threshold Performance Goal: The value of each Performance Share shall be
equal to     % of the Target Value if                      meets or exceeds
                     for the Performance Period (the “Threshold Performance
Goal”). If                      for the Performance Period is below the
Threshold Performance Goal, the value of the Performance Shares is zero for the
Performance Period.

(b) Target Performance Goal: The value of each Share shall be equal to     % of
the Target Value if                      meets or exceeds                     
for the Performance Period (the “Target Performance Goal”).

(c) Maximum Performance Goal: The value of each Share shall be equal to     % of
the Target Value if                      meets or exceeds                     
for the Performance Period (the “Maximum Performance Goal”).

Notwithstanding the foregoing, the Award shall not be deemed payable, in whole
or in part, until both of the following events have occurred: (A) the completion
of the Company’s audited financial statements for the fiscal year ending
                     and (B) the Committee’s written certification regarding if
and to the extent the applicable performance goals have been met.

2. Definition: [Insert definition of performance criteria]

3. Determination of Value of Performance Shares Earned; Additional Terms: The
value of each Performance Share that may be eligible to be earned under the
Award is between     % and     % of the Target Value based on attainment of
                     for the Performance Period. If                      for the
Performance Period is below the Threshold Performance Goal, the value of each
Performance Share shall be zero for the Performance Period; if
                     for the Performance Period is at the Threshold Performance
Goal, the value of each Performance Share shall be equal to     % of the Target
Value; if                      for

 

9



--------------------------------------------------------------------------------

the Performance Period is at the Target Performance Goal, the value of each
Performance Share shall be equal to     % of the Target Value; if
                     for the Performance Period is at the Maximum Performance
Goal, the value of each Performance Share shall be equal to     % of the Target
Value. As further clarification, the value of each Performance Share deemed
earned for                      results between (A) the Threshold Performance
Goal and the Target Performance Goal and (B) the Target Performance Goal and the
Maximum Performance Goal will be calculated using linear interpolation.

4. Determination of Value of Earned Award. The value of the Award earned shall
be determined pursuant to a two-step process: (i) first, the value of each
Performance Share shall be determined pursuant to this Schedule A based on the
                     results for the Performance Period; and (ii) second, an
amount shall be determined by multiplying the number of Performance Shares
granted to the Participant (as adjusted as provided herein in the case of a
Qualifying Termination) by the value of each Performance Share determined in
(i), which amount shall be the “Earned Award Value.”

5. Vesting of the Award. Except as otherwise provided herein, the Participant
shall be vested in the Earned Award Value if the Participant is employed by the
Company on the Vesting Date and has been continuously employed since the Date of
Grant. If earned and vested, the Earned Award Value shall be settled in
accordance with Section 4 of the Agreement.

 

10